NO. 07-02-0407-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



JANUARY 17, 2003



______________________________





IN THE INTEREST OF J.P., D.P. AND A.P., MINOR CHILDREN



_________________________________



FROM THE 320
th
 DISTRICT COURT OF POTTER COUNTY;



NO. 65162-D; HONORABLE DON EMERSON, JUDGE



_______________________________



Before JOHNSON, C.J., REAVIS, J., and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

On October 8, 2002, the clerk of this court received a copy of notice that appellant Noland Hill desired to appeal a judgment of the 320
th
 District Court of Potter County.  By letter dated October 10, 2002, the clerk advised appellant that a filing fee had not been received, 
see
 
Tex. R. App. P.
 5, nor had a docketing statement been filed.  
See
 
Tex. R. App. P.
 32.1.  The clerk’s letter likewise advised that no further action would be taken on the appeal by this Court until a filing fee had been paid and that failure to pay the filing fee may result in dismissal of the appeal.  
See
 
Tex. R. App. P.
 42.3.

By letter dated December 4, 2002, the clerk advised appellant that the filing fee still had not been paid, other specified actions had not been taken by appellant in regard to the appeal, and directed appellant to take certain actions in connection with the appeal.  The clerk’s letter of December 4th
 directed appellant to pay the filing fee, to certify to the clerk on or before December 20, 2002, that the directives in the clerk’s letter had been complied with, and advised that failure to comply with the terms of the letter would result in dismissal of the appeal.  

The filing fee has not been paid.  Appellant has not complied with the clerk’s direction to certify that he has complied with the directives in the clerk’s letter of December 4, 2002.

This appeal is dismissed.  
Tex. R. App. P.
 42.3.  



Phil Johnson

Chief Justice





FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.